NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                File Name: 17a0586n.06

                                           No. 17-3436

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                           )                         FILED
               Plaintiff – Appellee,                )                    Oct 25, 2017
                                                    )               DEBORAH S. HUNT, Clerk
                        v.                          )
                                                    )
$99,500.00 U.S. CURRENCY SEIZED ON                  )      On Appeal from the United States
MARCH 20, 2016; $107,900.00 U.S.                    )      District Court for the Northern
CURRENCY SEIZED ON JUNE 17, 2016;                   )      District of Ohio
$57,999.00 U.S. CURRENCY SEIZED ON                  )
AUGUST 18, 2016,                                    )
               Defendants,                          )
                                                    )
SAMSON PRIMM,                                       )
            Claimant – Appellant.                   )
_________________________________/

       Before: GUY, MOORE, and ROGERS, Circuit Judges.

       PER CURIAM.             Samson Primm, the claimant in this in rem civil forfeiture action,

appeals from the district court’s orders striking his verified claim for lack of standing and

forfeiting certain U.S. currency pursuant to 21 U.S.C. § 881(a)(6). Because the district court’s

rationale for striking Primm’s claim was expressly rejected by this court in United States v.

$31,000 in U.S. Currency, 872 F.3d 342 (6th Cir. 2017), we REVERSE the order granting the

government’s motion to strike Primm’s claim and REMAND for further proceedings consistent

with this opinion.
Case No. 17-3436                                                                                2
United States v. $99,500 in U.S. Currency, et al.


                                                 I.

       The government sought forfeiture pursuant to 21 U.S.C. § 881(a)(6), alleging that the

defendant property constituted proceeds from illegal drug trafficking, was furnished or intended

to be furnished in exchange for illegal drugs, and/or was used or intended to be used to facilitate

illegal drug trafficking activities. The complaint alleged that an investigation of Samson Primm

for drug trafficking and money laundering offenses led to the seizure of: (1) $99,500 in cash

from Primm’s SUV when he was stopped by the Lorain Police Department on March 20, 2016;

(2) $107,900 in cash from Primm’s SUV after he was stopped by the Ohio State Highway Patrol

on June 17, 2016; and (3) $57,999 in cash when state search warrants were executed at Primm’s

residence on August 18, 2016. Notice of the forfeiture action was served on Primm’s counsel,

and warrants taking custody of the seized funds were executed by the U.S. Marshal Service.

       Primm filed a verified claim swearing that he was the “sole and absolute owner of the

monies” and “was in exclusive possession of these monies when they were seized.” Primm’s

separate answer also asserted sole ownership and exclusive possession of the currency. Days

later, the government moved to strike Primm’s claim on the grounds that his “naked assertion of

ownership or possession” did not satisfy the pleading requirements of Rule G(5)(a)(i)(B) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

(“Supplemental Rules”). Opposing the motion, Primm argued, in part, that his pleadings were

sufficient to establish standing to challenge the seizures on the merits. The district court granted

the government’s motion, finding that Primm’s pleadings failed to establish either Article III

standing or statutory standing under Supplemental Rule G. Having stricken the only claim, the
Case No. 17-3436                                                                                               3
United States v. $99,500 in U.S. Currency, et al.


district court granted the government’s motion for entry of a final order of forfeiture with respect

to the defendant currency. This appeal followed.1

                                                        II.

        A decision striking a claim in an in rem forfeiture action is generally reviewed for abuse

of discretion, but the district court’s determination of a claimant’s standing to contest the

forfeiture is reviewed de novo. See $31,000 in U.S. Currency, 872 F.3d at 347 (citing cases). At

the pleading stage, the material allegations made in the verified claim are taken as true and are

liberally construed in favor of the claimant. Id. (quoting United States v. Real Prop. Located at

4527-4535 Michigan Ave., Detroit, Mich., 489 F. App’x 855, 857 (6th Cir. 2012)).

        For Article III standing in civil forfeiture cases, “a claimant must have a colorable

ownership, possessory or security interest in at least a portion of the defendant property.” United

States v. $515,060.42 in U.S. Currency, 152 F.3d 491, 497 (6th Cir. 1998). However, as a matter

of first impression, this court held in $31,000 in U.S. Currency that a verified claim of ownership

is sufficient to satisfy Article III at the pleading stage. $31,000 in U.S. Currency, 872 F.3d at

351 (agreeing with United States v. $196,969 in U.S. Currency, 719 F.3d 644, 647 (7th Cir.

2013)). Thus, Primm’s claim asserting sole ownership of the cash that is the subject of this

forfeiture action sufficiently alleged Article III standing.

        In addition, a claimant who wishes to contest an in rem forfeiture also must satisfy the

requirements of Supplemental Rule G in order to have statutory standing. Id. at 349 (citing

cases). Any deviation from the requirements deprives the claimant of statutory standing. Id.

(citing One 2011 Porsche Panamera, 684 F. App’x 501, 506-08 (6th Cir. 2017)). This case

centers on the requirements of Rule G(5)(a)(i), which provides that a claim must: “(A) identify
        1
         Primm’s earlier appeal of the order striking his claim was dismissed by this court for lack of jurisdiction
because the order did not finally resolve the litigation and was not otherwise immediately appealable.
Case No. 17-3436                                                                              4
United States v. $99,500 in U.S. Currency, et al.


the specific property claimed; (B) identify the claimant and state the claimant’s interest in the

property; (C) be signed by the claimant under penalty of perjury; and (D) be served on the

government attorney designated under Rule G(4)(a)(ii)(C) or (b)(ii)(D).” Rule G provides, in

part, that the government may move to strike a claim or answer “for failing to comply with Rule

G(5) or (6).” Supplemental Rule G(8)(c)(i)(A).

       The government argued that Primm’s claim did not satisfy the minimum pleading

standards of Rule G(5)(a)(i)(B) because his naked assertion of ownership failed to adequately

“state the claimant’s interest in the property.” The district court agreed. Since then, however,

this court expressly rejected the same arguments and held that: “At the pleading stage, a verified

claim of ownership is sufficient to satisfy Article III and the procedural requirements of Rule

G.” $31,000 in U.S. Currency, 872 F.3d at 351 (emphasis added). Bound by that decision,

which has equal application here, we find Primm’s claim should not have been stricken for

failure to comply with Rule G(5)(a)(i)(B).

       Accordingly, the district court’s order granting the government’s motion to strike is

REVERSED and the case is REMANDED for further proceedings consistent with this opinion.